Case 8:19-cr-00398-VMC-SPF Document 70 Filed 01/15/21 Page 1 of 3 PageID 159




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


   UNITED STATES OF AMERICA,


   v.                                      Case No. 8:19-cr-398-T-33SPF

   MARIA BASSI LAURO,
   ________________________________/

                                   ORDER

        This matter is before the Court on consideration of

   United States Magistrate Judge Sean P. Flynn’s Report and

   Recommendation (Doc. # 65), filed on December 29, 2020,

   recommending that Defendant Maria Bassi Lauro’s Motion to

   Suppress Search Warrant and Evidence (Doc. # 44) be denied.

        As of the date of this Order, no objections have been

   filed and the time for filing objections has lapsed. The Court

   accepts and adopts the Report and Recommendation and denies

   the Motion.

   Discussion

        After conducting a careful and complete review of the

   findings and recommendations, a district judge may accept,

   reject   or    modify    the   magistrate      judge’s    report    and

   recommendation.     28    U.S.C.    §     636(b)(1);     Williams   v.

   Wainwright, 681 F.2d 732 (11th Cir. 1982). In the absence of
Case 8:19-cr-00398-VMC-SPF Document 70 Filed 01/15/21 Page 2 of 3 PageID 160




   specific objections, there is no requirement that a district

   judge review factual findings de novo, Garvey v. Vaughn, 993

   F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

   reject or modify, in whole or in part, the findings and

   recommendation. 28 U.S.C. § 636(b)(1)(C). The district judge

   reviews legal conclusions de novo, even in the absence of an

   objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604

   (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

   1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994).

         After conducting a careful and complete review of the

   findings, conclusions and recommendations, and giving de novo

   review to matters of law, the Court accepts the factual

   findings and legal conclusions of the magistrate judge.

         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

   (1)   The Report and Recommendation (Doc. # 65) is ACCEPTED

         and ADOPTED.

   (2)   Defendant Maria Bassi Lauro’s Motion to Suppress Search

         Warrant and Evidence (Doc. # 44) is DENIED.




                                     2
Case 8:19-cr-00398-VMC-SPF Document 70 Filed 01/15/21 Page 3 of 3 PageID 161




        DONE and ORDERED in Chambers in Tampa, Florida, this

   15th day of January, 2021.




                                     3
